— Appeal from judgment, Supreme Court, New York County (Ethel B. Danzig, J.), entered June 10, 1987, which *182granted plaintiffs motion pursuant to CPLR 3213 for summary judgment in lieu of complaint, dismissed, without costs or disbursements, as having been taken from a nonappealable judgment.
Since the judgment appealed from was granted on default, no appeal lies therefrom, the proper remedy being an application to the rendering court to vacate the judgment, if not otherwise time barred. (CPLR 5511, 5015; Lo Cicero v J.F.K. Inti. Airport, 131 AD2d 305.) Concur — Kupferman, J. P., Sullivan, Carro and Smith, JJ.